DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Martin D. Moynihan d/b/a PRTSI, Inc. on April 19, 2021.
Claims 20, 23-24 and 27-28 canceled.

Allowable Subject Matter
Claims 1, 5-6, 8-10, 12 and 14-19 allowed. Claims 20, 23-24 and 27-28 previously withdrawn. Claims 2-4, 7, 11, 13, 21-22 and 25-26 canceled. 
A “Notification of Office Action and Search Report Dated 15 June 2021 From the State Intellectual Property Office of the People’s Republic of China Re: Application No. 201911271045.1” as well as 3 cited references from this report – CN 104254446, CN 104708809 and CN 105722663 – was provided by the applicant in the Information Disclosure Statement dated June 17, 2021 and has been considered by the Examiner:
	The Chinese First Office Action states that Claim 1 lacks the creativity provided for in article 22, paragraph 3, of the Patent Law and indicates that CN 10425446 A or Comparative Document 1, which is the basis of the closest prior art, Teken (US 2015/0035186), discloses a plurality of reservoirs, whereby each are configured to be in fluid communication with one of the plurality of printheads mounted on one of the plurality of notches (slots); with a build platform configured to receive material dispensed from at least one of the plurality of printheads, and a heating element. However, Comparative Document 1, differs from Claim 1 in that in Claim 1 there is an additional set of pre-heating elements or plates on opposite side of 
In the previous Corrected Notice of Allowance, which was filed in response to the rejection from the Japan Patent Office, dated March 23, 2021, the Examiner explained that Applicant amended Claim 1 to include the further limitations of “…wherein the pre-heating assembly is mounted on the printing block and wherein the carriage includes more pre-heating chambers than slots;” which provides this critical limitation contradistinguished from Teken, which fails to disclose a pre-heating assembly on a carriage or printing block and also fails to disclose a printing block with a pair of reservoirs per slot for a printing head.  
In this case, the rejection from the People’s Republic of China IP Office provides, in addition to the above Teken primary reference, another secondary reference to meet this limitation similar to a secondary reference under a 35 U.S.C. § 103 rejection. This reference, Din, describes that three printheads each have a separate heater assigned to them – Fig. 1 paragraphs [0023] [0024]: The first printing unit -130 further has a first heater – 136, and the second printing unit – 140 further has a second heater – 146; the third printing unit – 170 includes a printing head – 172, a material feeding tray – 174 and a third heater – 176; citation is to the US document 2015/0173202). 
 However, the Examiner in considering this prior art notes that here, as in Comparative Document 1 (Teken), the liquid supply is internal and integrated into the printhead while the pre-heating function is confined to a separate supply tank for each printhead and is not coming from pre-heated chambers external to the printing block configured with a pair of chambers in fluid communication with each printing 
Additional prior art cited but not discussed in the Chinese First Office Action, CN 105722663 or Comparative Document 3, which is the basis of the prior art reference Chang (US 2015/0142159), describes a plurality of reservoirs (storage cartridges) with building material stored and transported to a mixer and a single print head, but does not disclose the critical combination of an external material supply with pre-heated chambers in fluid communication with a printing block with a pair of pre-heating elements on opposite sides of it whereby these elements are thermally independent sections.  
Therefore, the Examiner considers that the new prior art disclosed in this recent IDS dated August 2, 2021 and its use in the rejection from the Chinese First Office Action dated June 15, 2021, does not provide a cause for reopening prosecution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742